Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2014

                                     No. 04-14-00621-CV

                               IN THE INT OF CJT, A Child,

                  From the 49th Judicial District Court, Zapata County, Texas
                                    Trial Court No. 7,848
                         Honorable H. Paul Canales, Judge Presiding


                                        ORDER
       The court reporter’s notification of late record is GRANTED. The reporter’s record is
due on November 3, 2014.

                                                   _________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court